The opinion was delivered
Per Curiam.
— This is not a case of mutual accounts between merchant and merchant, and therefore it was rightly held that all the items over six years old are barred by the statute. This relates to the defendant’s set-off. The plaintiff claimed for several years’ rent, and could of course recover for all rent falling due within six years before suit brought. True, this allows the plaintiff to recover for an occupation commencing nearly seven years before; and this is right, if there was an agreement for a rent payable annually; and this we must presume, from the defective state of our paper-book. The plaintiff’s action commences with the issuing of the writ, and'the defendant’s from the entry of his plea of set-off, and the statutory limitation is computed from these dates.
Judgment affirmed.
Lewis, C. J.
— The answer to the second point was erroneous as an abstract principle, but the claim of the plaintiff was for rent, all of which became due within six years, and the error was therefore immaterial. With this explanation, I concur in the judgment of affirmance.